             Case 3:20-cr-02812-GPC Document 36 Filed 12/17/20 PageID.74 Page 1 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case



                                         UNITED STATES DISTRIC
                                                                                                                            I
                                                                                                                            {
              UNITED STATES OF AMERICA
                                    V.                                                                                      87)
          ALEJANDRO DELGADILLO-RIOS (1)
                                                                       Case Number:

                                                                    Holly A Sullivan
                                                                    Defendant's Attorney
USM Number                          96031-298
• -
THE DEFENDANT:
IZI pleaded guilty to count(s)            1 of the Superseding Information

D     was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section/ Nature of Offense                                                                                      Count
8: 1326 (A), (B) - Removed Alien Found In The United States (Felony)                                                        1




     The defendant is sentenced as provided in pages 2 through                2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

D     The defendant has been found not guilty on count(s)

IZI Count(s)       Undelrying Information                     IS          dismissed on the motion of the United States.

IZJ   Assessment: $100.00 - Waived


D     JVT A Assessment*: $

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI   Fine waived               D Forfeiture pursuant to order filed                                           , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    December 16, 2020
                                                                    Date of~ o n of Sentenc~



                                                                    HON.GONZA~!El~
                                                                    UNITED STATES DISTRICT JUDGE
           Case 3:20-cr-02812-GPC Document 36 Filed 12/17/20 PageID.75 Page 2 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                ALEJANDRO DELGADILLO-RIOS (1)                                            Judgment - Page 2 of2
CASE NUMBER:              3 :20-CR-02812-GPC

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Time served as to count 1




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at                             A.M.               on
       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                --------------
 at
      ------------ ,                        with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                   3 :20:cR-02812-GPC
